Citation Nr: 0200451	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  99-22 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment of dependency and indemnity 
compensation (DIC) from an effective date earlier than 
January 1, 1999.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The veteran had active service from July 1956 to July 1976.  
The appellant is his surviving spouse.

This appeal is from an April 1999 notice of entitlement to 
DIC and assignment of January 1, 1999, as the effective date 
of entitlement by the Department of Veterans Affairs (VA) 
North Little Rock, Arkansas, Regional Office (RO).

The appellant requested a hearing before a Member of the 
Board.  A hearing was scheduled, and she failed to report for 
the hearing.  Accordingly, the case is ready for appellate 
review.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1996, of lethal 
arrhythmia due to or as a result of respiratory arrest to 
which longstanding coma significantly contributed.

2.  The appellant notified the RO of the veteran's death by 
telephone on November 19, 1996.

3.  The appellant filed an application for burial benefits on 
January 13, 1997, indicating thereon that she did not claim 
that the veteran's cause of death was due to service.

4.  The RO found the veteran's death was service connected in 
January 1997.

5.  The appellant filed an informal claim for DIC on December 
7, 1998.

6.  The appellant filed a formal application for DIC (VA Form 
21-534) on March 2, 1999.


CONCLUSION OF LAW

1.  Neither the appellant's telephonic report of the 
veteran's death, nor her formal application for burial 
benefits was a claim for DIC, formal or informal.  
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. §§ 3.152(a), 
3.155(a) (2001).

2.  The appellant's written statement received December 7, 
1998, was an informal claim for DIC.  38 C.F.R. § 3.155(a) 
(2001).

3.  VA Form 21-534, received March 2, 1999, was the formal 
claim receipt of which was prerequisite to payment of DIC 
benefits.  38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. 
§ 3.152(a) (2001).

4.  Receipt of the VA Form 21-534 within one year of the 
December 7, 1998, informal claim for DIC qualified the date 
of receipt of the informal claim as the effective date of DIC 
and January 1, 1999, as the correct date for commencement of 
payment of benefits.  38 U.S.C.A. § 5110(a), (d)(1) (West 
1991); 38 C.F.R. §§ 3.31, 3.400(c)(2) (2001).

5.  Any failure by VA to furnish the appellant a VA Form 21-
534 in response to her telephonic notice to the RO of the 
veteran's death, or in response to her claim for burial 
benefits does not afford a legal basis for an effective date 
of DIC earlier than the date of the claim for DIC.  38 C.F.R. 
§ 3.150 (2001); VAOPCGPREC 35-97.



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

The veteran suffered a stroke in September 1982, found on 
adjudication to be secondary to service-connected 
hypertension.  In June 1988, while an inpatient at Shreveport 
VAMC with a diagnosis of Stevens-Johnson syndrome secondary 
to use of Tagamet, the veteran had a respiratory arrest 
resulting in anoxic encephalopathy.  He apparently was in a 
coma from that time until his death.  See appellant's 
December 1998 statement; August 1988 VA examination report 
(describing him as "obtunded"), and October 1991 VA 
inpatient report (describing him as in a vegetative state 
following cardiopulmonary resuscitation in 1988).  His death 
certificate reveals that he expired at a private hospital on 
November [redacted], 1996, of lethal arrhythmia due to or as a result 
of respiratory arrest, to which longstanding coma 
significantly contributed.

At the time of death the veteran was service connected for 
residuals of cerebrovascular accident, 100 percent, 
permanent; hypertensive vascular disease, 60 percent; 
cerebral anoxia secondary to hypertensive vascular disease, 
100 percent; and diabetes mellitus, noncompensable.  He also 
received special monthly compensation for aid and attendance 
and under multiple other subsections of 38 U.S.C.A. § 1114.

On November 19, 1996, the appellant telephoned the RO to 
report the veteran's death.  The report of contact contains 
the following:  "Vet's wife called to report death of 
veteran as; DOD-11-[redacted]-96."  The place of death was given.  
There is no other contemporaneous record of the conversation.

The appellant filed an application for burial benefits (VAF 
21-530) on January 13, 1997, item 9 of which asked, "Are you 
claiming that the cause of death was due to service?"  The 
appellant marked the form to indicate "NO."

The RO adjudicated the claim for burial benefits in January 
1997.  The rating decision stated the issue, in pertinent 
part, as "Service connection for the cause of death," and 
decided, "Service connection for the cause of the veteran's 
death is granted since evidence shows that it was related to 
service."  The RO informed the appellant in a January 31, 
1997, letter that VA had decided her claim for burial 
benefits.  The RO enclosed a copy of the January 1997 rating 
decision.

The RO received the appellant's statement in support of claim 
on December 7, 1998.  She stated, "I am filing this claim 
for dependency and indemnity compensation."  She requested 
payment from the time of the veteran's death because the 
government gave her misleading information.  She did not 
report the specific misleading information, who gave it to 
her, or when.

The RO received the appellant's formal application for DIC 
(VAF 21-534) on March 2, 1999.  The RO's letter of April 9, 
1999, notified the appellant of her entitlement to DIC, 
"because the veteran died of a service related disability."  
The RO assigned January 1, 1999, as the effective date.  The 
RO enclosed the January 1997 rating decision.  The appellant 
has appealed from the January 1, 1999, effective date of DIC, 
essentially arguing that VA was fully informed of her 
apparent entitlement to DIC benefits, and failed to advise 
her so or to adjudicate her entitlement notwithstanding that 
on its own initiative it adjudicated that the veteran's death 
was service connected.



II.  Analysis

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001), prescribed VA's duties to notify claimants 
for VA benefits of forms and information necessary to submit 
to complete and support a claim, to provide necessary forms, 
and to assist the claimant in the development of evidence.  
VA has promulgated regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The statement of the case (SOC) that the RO furnished the 
appellant in September 1999 informed her of the legal bases 
for determinations of effective dates and, in informing her 
of the evidence lacking to obtain the effective date of 
benefits that she sought, of the type of evidence necessary 
to substantiate her claim.  Consequently, the SOC satisfied 
the requirements of the VCAA to inform the appellant of the 
evidence necessary to substantiate her claim for an earlier 
effective date.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  The record gives no notice of 
unobtained evidence, that the appellant filed any claim other 
than those of record, or of other evidence that could 
substantiate a claim of entitlement to an earlier effective 
date for DIC.  Consequently, there is no evidence that VA 
must obtain or notify the appellant to submit to discharge 
its duties under VCAA to assist the appellant to obtain 
evidence.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  The Board may reach the merits of 
this case.

Regarding the form of claims for VA benefits, "A specific 
claim in the form prescribed by the Secretary [of Veterans 
Affairs] . . . must be filed in order for benefits to be paid 
or furnished to any individual under the laws administered by 
the Secretary."  38 U.S.C.A. § 5101(a) (West 1991); 
38 C.F.R. § 3.152(a) (2001).

Regulation also provides,

A claim by a surviving spouse . . . for 
dependency and indemnity compensation 
will also be considered to be a claim for 
death pension and accrued benefits, and a 
claim by a surviving spouse . . . for 
death pension will be considered to be a 
claim for death compensation or 
dependency and indemnity compensation and 
accrued benefits.

38 C.F.R. § 3.152(b) (2001).

Although submission of a formal claim is prerequisite to 
payment of benefits, an informal claim can initiate the 
claims process, and when a formal claim is filed timely 
thereafter, the date of the informal claim can be the 
effective date of an award of benefits:

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
the Department of Veterans Affairs, from 
a claimant, . . . may be considered an 
informal claim.  Such informal claim must 
identify the benefit sought.  If a formal 
claim has not been filed, an application 
form will be forwarded to the claimant 
for execution.  If received within 1 year 
from the date it was sent to the 
claimant, it will be considered filed as 
of the date of receipt of the informal 
claim.

38 C.F.R. § 3.155(a) (2001).

Statute provides for the effective date of awards of benefits 
as follows:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim . . . of dependency and indemnity 
compensation . . . shall be fixed in 
accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.
* * *
(d)(1)  The effective date of an award of 
. . . dependency and indemnity 
compensation for which application is 
received within one year from the date of 
death shall be the first day of the month 
in which the death occurred.

38 U.S.C.A. § 5110(a), (d)(1) (West 1991).

"Except as otherwise provided, the effective date of an 
evaluation and award of . . . dependency and indemnity 
compensation based on an original claim . . . will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later."  38 C.F.R. § 3.400 (2001).  The 
effective date of death benefits based on a service-connected 
death after separation from service is the "[f]irst day of 
the month in which the veteran's death occurred if claim is 
received within 1 year after the date of death; otherwise, 
date of receipt of claim."  38 C.F.R. § 3.400(c)(2) (2001).

The record on its face shows the appellant's written 
statement in support of claim received December 7, 1998, to 
be the earliest written submission from the appellant 
identifying her intent to claim entitlement to DIC.  It 
qualified as an informal claim.  38 C.F.R. § 3.155(a) (2001).  
She subsequently filed a formal claim, satisfying that 
prerequisite for payment of benefits.  38 U.S.C.A. § 5101 
(West 1991); 38 C.F.R. § 3.152(a) (2001).  She filed the 
formal claim within a year after the RO received the informal 
claim, and she filed the informal claim more than a year 
after the veteran's death.  Consequently, unless she made an 
earlier claim for DIC, the date of the informal claim is the 
date her entitlement to DIC became effective.  38 C.F.R. 
§ 5110(a), (d)(1) (West 1991); 38 C.F.R. § 3.400(c)(2) 
(2001).  Payment of benefits effective December 7, 1998, 
would correctly commence January 1, 1999, the first day of 
the month following the effective date.  38 C.F.R. § 3.31 
(2001). 

There is no evidence or assertion of a formal claim for DIC 
prior to March 2, 1999.  Thus, in this case, there could be 
an effective date of the month of the veteran's death only if 
VA received an informal claim during the year following the 
veteran's death.  38 U.S.C.A. § 5110(d)(1) (West 1991); 
38 C.F.R. § 3.400(c)(2) (2001).  If so, the date of receipt 
of the informal claim would be deemed the date of the claim, 
because the appellant filed a formal claim within one year 
from the date VA fulfilled its obligation under 38 C.F.R. 
§ 3.155(a) to forward a DIC claim form.  See Westberry v. 
West, 12 Vet. App. 510, 513-14 (1999) (citations omitted), 
aff'd sub nom. Westberry v. Principi, 255 F.3d 1377 (Fed. 
Cir. 2001).

The appellant's November 19, 1996, telephone report of the 
veteran's death was not an informal claim for DIC benefits 
within the meaning of 38 C.F.R. § 3.155(a) (2001).  The 
record of the telephone call is uninformative about the exact 
content of what the appellant said.  In Westberry, 12 Vet. 
App. at 513, the Court affirmed the Board's finding that the 
appellant's telephonic notice to VA of the veteran's death 
was not an informal claim, because the record showed the 
appellant had reported their separation and his nonsupport of 
the appellant.  The Court opined that under those facts, it 
need not reach the question whether the section 3.155(a) 
reference to an informal claim as "any communication or 
action indicating an intent to apply [for a VA benefit]" 
means an informal claim can be oral.  Id. (emphasis in 
original).  In concurrence, Judge Kramer opined that an 
integrated reading of the definition of 
"claim/application," 38 C.F.R. § 3.1(p) (a communication in 
writing), with the provision for informal claims, 38 C.F.R. 
§ 3.155(a), precludes an oral informal claim.  In the absence 
of a transcript of the appellant's November 19, 1996, 
telephonic statement to the RO, the Board cannot find an 
intent to make an informal claim and therefore will not reach 
the question whether an informal claim can be oral.

An effective date of DIC from the month of the veteran's 
death would also be authorized by law and regulation if the 
application for burial benefits could be deemed an informal 
claim for DIC.  Judicial and VA General Counsel precedents 
hold that an application for VA burial benefits is not as a 
matter of law a claim for DIC in the way that a claim for DIC 
is a claim for other related benefits.  See Shields v. Brown, 
8 Vet. App. 346, 349 (1995) (application for burial benefits 
not an informal claim for DIC); Herzog v. Derwinski, 2 Vet. 
App. 502 (1992) (same); VAOPGCPREC 35-97.  However, the 
General Counsel did not exclude an application for burial 
benefits from satisfying the substantive requirements of an 
informal claim for DIC, if it otherwise indicated an intent 
to apply for DIC.  VAOPGCPREC 35-97 at  4.

In Shields, 8 Vet. App. 346, the Court affirmed the Board's 
finding that a claim for burial benefits was not an informal 
claim for DIC because (1) the appellant failed to respond to 
the question on the application form inquiring whether she 
claimed that the cause of death was due to service, and (2) 
the appellant's assertion that she did not apply for DIC 
because of misleading advice from a county veterans' service 
representative was evidence that she did not intend the 
application as a claim for DIC when she filed it.  Id. at 
349.  Moreover, VA General Counsel has stated that even a VA 
decision of entitlement to service connection for the cause 
of the veteran's death made within a year of the veteran's 
death would not allow DIC to be paid retroactive to the month 
of death unless a separate DIC application was filed within 
one year after the date of death.  VAOPGCPREC 35-97 at 7.  
Where statute conditions payment of DIC monetary benefits on 
receipt of a claim by a certain date, the benefit may not be 
paid prior to that date, even if VA error deterred a DIC 
application within one year after the death of the veteran.  
Id. at  7-8.

In this case, the negative response to item 9 of the 
application for burial benefits and the appellant's December 
1998 reference to misleading information from a VA employee 
cannot reasonably be distinguished from the facts in Shields 
that the Court found evidenced a lack of intent to express an 
informal claim.  The January 1997 application for burial 
benefits was not an informal claim for DIC, and an earlier 
effective date for DIC cannot derive from the date of filing 
the application for burial benefits.

Finally, the appellant has argued that she did not know how 
to fill out the burial benefits application properly, 
checking the block saying the veteran's death was not service 
connected.  She has pointed out that VA nonetheless 
adjudicated the death to be service connected.  She has 
asserted that VA should have awarded her DIC at that point, 
and that the failure to do so has cost her thousands of 
dollars in benefits.  She argues that the "good samaritan 
principal" required VA to award DIC when it adjudicated the 
service-connected burial benefits and dependent's educational 
assistance eligibility.  Her argument is essentially that it 
would be equitable and fair for VA to award her entitlement 
to DIC based on her claim for burial benefits and VA's 
knowledge that the veteran's death was service connected.

The Board is bound by applicable law and regulations and 
precedent opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(a), (c) (West 1991); 38 C.F.R. § 20.101(a) (2001).  
The Board has no authority to grant equitable relief, as that 
authority is reserved to the Secretary.  38 U.S.C.A. § 503(a) 
(West 1991); 38 C.F.R. § 2.7(c) (2001).

Accordingly, the Board has no legal basis to grant the relief 
the appellant seeks.  The law is clear that benefits may not 
be authorized earlier than the date of receipt of an informal 
claim that is completed by timely filing of a formal claim.  
38 U.S.C.A. § 5110(a), (d)(1) (West 1991); 38 C.F.R. 
§§ 3.155(a), 3.400(c)(2) (2001).


ORDER

Payment of dependency and indemnity compensation (DIC) from 
an effective date earlier than January 1, 1999, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

